Citation Nr: 1225140	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disorder.  He claims that this condition is the result of an inservice explosion of a simulator grenade during training.

Historically, the Veteran served on active duty in the Army from August 1985 to August 1987.  A review of his service treatment records revealed a May 1986 treatment report indicating that the Veteran had a grenade simulator go off near his face and spine.  A January 1987 treatment report noted the Veteran's complaints of increasing crepitance and stiffness in the mid-cervical area, at the C3 level.  Physical examination of the cervical spine revealed a full range of motion and a marked audible noise when the Veteran pulled the skin laterally to the left area, C3 spinous process.  The report concluded with an impression of soft tissue injury, minor, type unsure, stable.  A January 1987 x-ray examination of the cervical spine noted crepitance over the area of C3-C6.  The report concluded with an impression indicating that the cervical bodies were normal in size, shape, position, density, and alignment.

In support of his claim, the Veteran filed statements indicating that he had difficulties with his cervical spine since his discharge from the service.  More recently, he submitted a May 2007 private medical treatment report which indicated that he had underwent a magnetic resonance imaging (MRI) scan that revealed a small cervical herniated disc.  The report also noted the Veteran's history of a "significant injury in the military."

The record includes a January 2009 VA examination for the cervical spine wherein the VA examiner noted that the Veteran's inservice x-ray examination of the spine, performed in January 1987, revealed normal findings.  The VA examiner also noted that the Veteran's service treatment records did not show findings compatible with a cervical spine dysfunction.  Following a physical examination, the diagnosis was cervical spine injury, with normal findings.  The VA examiner further opined that the Veteran's current neck disorder was "less likely than not" related to his military service.

The Veteran's representative argued that the VA examiner in January 2009 failed to adequately address the inservice medical evidence of a cervical spine injury.  Specifically, the Veteran's representative challenged the VA examiner's statement that the Veteran's service treatment records revealed "no findings compatible with a cervical spine dysfunction," when a January 1987 treatment report noted crepitance and stiffness in the mid-cervical area, an audible noise when pulling at the skin laterally over the cervical spine, and a diagnosis of a soft tissue injury.  In addition, the Veteran's representative challenged the VA examiner's diagnosis of a cervical spine injury, with normal findings at the time of the examination.  In particular, the Veteran's representative pointed out that the private treatment reports noted cervical MRI findings of a slight herniated disk.  

In April 2011, the Board remanded the case for an additional medical opinion, which was obtained in May 2011.  However, the Board finds that the May 2011 VA medical opinion not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  In its April 2011 remand, the Board specifically directed that the VA examiner must review and consider the Veteran's inservice incident of a soft tissue injury to the neck, findings, and complaints in 1987, as well as current medical evidence noting an MRI of the cervical spine reflective of a small herniated disc.  However, this has not been done.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the May 2011 VA examiner mentioned the January 1987 service treatment report and the x-ray results being normal at that time, the examiner failed to address the Veteran's complaints of crepitance and stiffness in the mid-cervical area, audible noise when pulling at the skin laterally over the cervical spine, and the diagnosis of a soft tissue injury.  Further, the May 2011 VA examiner failed to indicate any specific diagnosis of the Veteran's neck disorder.  In this regard, the Board previously noted that the record contains conflicting medical opinions with regard to the diagnosis of the Veteran's neck condition.  Specifically, the January 2009 VA examiner rendered a diagnosis of a cervical spine injury, with normal findings, while the May 2007 private treatment reports noted cervical MRI findings of a slight herniated disk.  The Veteran's representative argues that as a simple x-ray only shows evidence of disc or degenerative spine changes, an MRI is required to confirm soft tissue damage and/or which disc is injured.

Under these circumstances, the Board finds that another comprehensive VA examination, including an MRI of the cervical spine if necessary, is required to adequately decide the merits of the claim here.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his neck disorder since January 2007.  The RO must then obtain copies of the related medical records that are not already in the claims folder, specifically to include the report of the actual MRI examination of the cervical spine referenced in the May 2007 treatment report of M. R., M.D., if available.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, a comprehensive VA examination must be conducted by an appropriate VA examiner other than the May 2011 VA examiner, to determine whether any cervical spine disorder found is related to the Veteran's military service.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, including an MRI of the cervical spine, if necessary, must be accomplished.

Following examination of the Veteran's cervical spine, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current cervical spine disorder is related to military service or any incident therein, to include the May 1986 injury and January 1987 complaints of crepitance and stiffness in the mid-cervical area.  In rendering the opinion, the VA examiner must consider and specifically address the Veteran's inservice incident of a soft tissue injury to the neck, findings, and complaints in January 1987, as well as current medical evidence noting an MRI of the cervical spine reflective of a small herniated disc.

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall, 11 Vet. App. at 271.

5.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


